Citation Nr: 0431517	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970 and also from June 1973 to April 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2004 a Central Office hearing was held before C.W. 
Symanski, who is the Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

Although reopened by this decision, the claim of entitlement 
to service connection for PTSD requires additional 
development and, along with the claim of entitlement to 
service connection for tinnitus will be the subjects of the 
remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied by 
the RO in a rating decision dated in February 1999 and that 
decision was not appealed.

2.  Evidence submitted since the February 1999 rating 
decision is new in that it has not been previously 
considered, and it is material in that it is related to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD was most recently 
denied by the RO in a rating decision dated in February 1999.  
Service connection was denied because there was no evidence 
establishing that the veteran had been diagnosed with PTSD 
and also because his stressors were not verified.  Decisions 
of the RO are final if not appealed, 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004);  and may be reopened only 
by the submission of new and material evidence.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence offered since the claim was denied in February 1999 
consists of some private medical records, VA treatment 
records, a Social Security Disability determination, and 
testimony form the veteran at his hearing.  This evidence is 
new in that it has not been previously considered.  It is 
also material.  The treatment notes, specially the May 22, 
2002 VA treatment note, indicate that the veteran has been 
diagnosed with PTSD.  In addition, the veteran's testimony 
related to his claimed stressors is also new and for purposes 
of reopening the claim are deemed to be true.  This evidence 
directly addresses the specified reasons for the earlier 
denial of service connection and directly addresses an 
unestablished fact that is necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for PTSD is reopened, 
the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for PTSD is 
reopened.  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim  In addition, the 
records reveals that the veteran has current treatment at the 
VA Medical Center (VAMC) in Gainesville, Florida.  The RO 
should obtain records from the VAMC Gainesville dated from 
October 2002 to the present.  Lastly, the RO should contact 
Linda Oxford, the veteran's therapist and obtain all 
treatment records dated from 1984 to the present.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2004).  

In approaching a claim for service connection for PTSD, 
adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of post-traumatic stress disorder have been met.  
In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Based on his statements and testimony, and as shown by his 
service personnel records, the veteran served with the 188th 
MP company in Vietnam from December 1969 to July 1970 and 
with Company B, 720th MP Battalion from July 1970 to November 
1970, and that he was involved in several specific incidents 
that he identified as stressors including an explosion in 
late February or early March 1970 and a jeep accident 
resulting in the deaths of several civilians in September 
1970.  The RO should contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) again to obtain a 
unit history for the veteran's unit or units while he was in 
Vietnam.  In addition, the RO should attempt to obtain any 
unit logs or other records, including morning reports that 
would verify the activities of the veteran's unit while he 
was in Vietnam, specifically during February and March 1970 
with the 188th MP Company and in September 1970 with Company 
B, 720th MP Battalion.

The Board notes that to verify a stressor it is not necessary 
that the veteran establish his personal engagement in combat.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided examination to determine the diagnosis and 
etiology of his claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Lastly, the veteran should be provided a VA examination to 
determine the nature and etiology of his tinnitus, if any.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMC in Gainesville, Florida, dated from 
October 2002 to the present.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

4.  The RO should contact Linda Oxford, 
P.O. Box 914, 37 Center St., 
Chattahoochee, FL 32324 and obtain all 
treatment records relating to the veteran 
dated from 1984 to the present.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

5.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his tinnitus if 
any.  The examiner should specifically 
review the claims folder and a copy of 
this remand prior to the examination 
including taking notice of the veteran's 
history as a military policeman.  The 
examiner should indicate whether the 
veteran is currently suffering from 
tinnitus.  All necessary tests should be 
performed.  If tinnitus is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's tinnitus is related to service.  
A complete rationale for any opinion 
offered should be provided.

6  The veteran should be asked to review 
accounts of alleged traumatic events to 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

7  The RO should make an attempt to verify 
all claimed stressors.  The RO should 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  

8  The RO should contact the National 
Personnel Records Center (NPRC) and obtain 
copies of morning reports or any unit logs 
for the veteran's units during any time 
periods identified by him in his stressor 
statement obtained above.

9.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  

10.  Following the above, the RO should 
then readjudicate the claim for service 
connection for PTSD and tinnitus, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



